Citation Nr: 1115754	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  03-35 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), also claimed a secondary to service- connected disability.

2.  Entitlement to an increased evaluation for left hand status-post dislocated fracture of carpal and metacarpal joints of the thumb, index, middle, ring, and small fingers (left hand disability), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from October 1981 to April 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal. (Jurisdiction of the Veteran's claims file was subsequently transferred to the San Juan, Commonwealth of Puerto Rico RO.)  

In an October 2009 remand, the Board noted that the Veteran had requested in November 2006 that his claim of entitlement to service connection for a cervical spine disorder be reopened.  The Board also noted that from submissions by the Veteran it appeared that he experiences upper shoulder pain, claimed as secondary to his service-connected left hand and wrist disabilities.  The Board referred these matters to the RO for appropriate action; however, at this point it is unclear from a review of the Veteran's claims file whether any action has been taken.  As such, these issues are once again referred to the RO for appropriate action.

In an April 2000 rating decision, the Veteran was denied service connection for a nervous condition.  He is now currently seeking service connection for an acquired psychiatric disorder, including PTSD and depression, which was not previously adjudicated.  Because service connection was not previously denied for PTSD and depression, it must be considered de novo.  Boggs v. Peake, 520 F.3d 1330 (2008), see also Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran has arthritis in the fingers and joints of his left hand as a result of his injury in service, which causes swelling and pain and decreases the dexterity and strength in his hand.

2.  The scars on the Veteran's left hand are not deep, they do not cause limitation of motion, and they do not cover an area exceeding 12 square inches.

3.  The Veteran has not had any fingers amputated, and there is no evidence or allegation of any ankylosis in any digit of the Veteran's left hand.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for the scar on the Veteran's left hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes (DCs) 7801, 7802, 7803, 7804, 7805 (as in effect in 2001; and prior to October 2008). 

2.  Criteria for a 10 percent rating for arthritis and pain in the left hand have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, DCs 5003, 5126-5156, 5216-5230 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left hand status-post dislocated fracture of carpal and metacarpal joints of the thumb, index, middle, ring, and small fingers (left hand disability) is currently evaluated as 10 percent disabling under 7804 for painful scars.  It is noted that the Veteran's claim for a rating in excess of 10 percent for his left wrist was denied by the Board in an October 2009 decision, and therefore is not before the Board at this time.  As such, this decision focuses exclusively on the condition of the Veteran's service connected left hand disability.

Regulations

During the course of the Veteran's appeal, the regulations for rating disabilities of the skin (including scars) were revised twice.  The first change became effective August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  This revised version of rating criteria will be considered, but the revised criteria may only be applied as of their effective date (i.e., at no earlier date).  See VAOPGCPREC 3-2000.

The second change became effective October 23, 2008.  However, the application of these revisions was specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim was received in January 2001, and he has not requested that his claim be considered under the amended regulations.  Accordingly, the 2008 revisions to the schedular rating criteria are not applicable in this case.

Under the regulations in effect at the time the Veteran's claim was received, scar ratings in excess of 10 percent were available for third degree burn scars that exceeded 12 square inches under 38 C.F.R. § 4.118, Diagnostic Code 7801.  Note (2) added that ratings for widely separated areas, as on two or more extremities or on an anterior and posterior surfaces of extremities or trunk, should be separately rated and combined.

Under the revisions to the criteria for rating scars that became effective in 2002, 10 percent ratings were assigned for scars, not affecting the head, face, or neck, that 1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); 2) cause limited motion and cover an area exceeding 6 square inches; 3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); 4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or 5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, DCs 7802, 7803, 7804.  

However, 10 percent is the highest rating available under these revised diagnostic codes for scars other than of the head, face, or neck; unless the scar is either deep or causes limitation of motion and covers an area exceeding 12 square inches.  Again it was noted that scars in widely for widely separated areas, as on two or more extremities or on an anterior and posterior surfaces of extremities or trunk, would be separately rated and combined.

Diagnostic Code 7805 was unchanged by the 2002 revision, and provides that scars may also be rated on limitation of function of affected part.  In this case, the affected parts are the Veteran's left hand and fingers under Diagnostic Codes 5216 to 5230 or possibly Diagnostic Codes 5126 to 5156, as well as Diagnostic Code 5003.  

The diagnostic codes pertaining to range of motion of the fingers are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230.

The preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 provides in particular, that:

(1)  For the long, ring, and little fingers (digits III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2)  When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id.

(3)  Evaluation of ankylosis of the long, ring, and little fingers: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulations of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis; (iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.

Also, (5) if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id.

There are a number of Diagnostic Codes that relate to ankylosis of the fingers (namely DCs 5216 to 5227).  However, as is discussed below, no ankylosis has been found in any of the Veteran's fingers at any examination.  As such, the entirety of the Diagnostic Codes for ankylosis will not be reproduced here, as they are not applicable.

In addition to rating fingers based on either amputation or ankylosis, ratings may also be assigned based on limitation of motion of individual digits.  Where there is limitation of motion of the thumb (Diagnostic Code 5228), a 10 percent rating is assigned when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Where there is limitation of motion of the long finger (Diagnostic Code 5229) of the nondominant hand with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees, a 10 percent rating is warranted.  With a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees, a noncompensable rating is warranted.  Any limitation of motion of the ring or little finger (Diagnostic Code 5230) warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5229 and 5230.  
Evidence

In June 2001, the Veteran underwent a VA examination of the joints, and he was noted to have intercarpal and carpometacarpal deformities following a fusion procedure.  There was first carpometacarpal joint space narrowing with marginal spurs and was identified as degenerative joint disease.  Also noted was a healed fifth metacarpal fracture on the left.  The Veteran was noted to have scars and tenderness to palpation to all the carpal bones on the left hand and metacarpals and the base of the thumb.  The assessment was status-post dislocated fracture of the carpal and metacarpal joints of all fingers and the thumb on the left.  In a November 2005 MRI report, the Veteran was noted to have marked deformity at the carpal-metacarpal joints due to old trauma and surgery.  At that time, the Veteran also reported numbness in all his fingers of the left hand.

The Veteran had a scar on the dorsal hand that was in line with the second and forth digits.  The second digit scar was 6 cm x 1.4 cm, and the fourth digit scar was 5 cm x 1 cm.  There was a keloids on the scars and there was tenderness to palpation at all the carpal bones in the left hand.  There was mild atrophy of the left tinea eminence.  

With regard to functional deficits, the examiner found that the Veteran was able to touch his thumb to the tip of each finger and he was able to touch the tip of his fingers to the median transverse fold of the palm.  The Veteran was also able to use his left hand for grasping, pushing, pulling, twisting, probing, writing, touching, and for expression.  

X-rays showed intercarpal and carpometacarpal deformities, but no superimposed secondary degenerative osteoarthritis was identified.

In November 2005, the Veteran was seen for a VA orthopedics consult.  He complained of left wrist pain.  He also complained of numbness in all of the fingers in his left hand.  It was noted that the Veteran had experienced multiple fractures of the metacarpals.  It was also noted that he used his hands repetitively working for the Post Office.  The examination of the Veteran's left hand revealed no atrophy.  The Veteran had full range of motion and good grip.  Additionally, sensation was within normal limits.  X-rays revealed severe traumatic arthritis in the carpometacarpal joints.  It was noted that the 2nd and 3rd metacarpal bases were fused with the trapezoid and capitates.  There was deformity and osteoarthritic changes at the bases of the remaining metacarpals, suggesting that they were involved with the trauma.

In August 2007, a private doctor, Dr. Bonneaux, wrote the Veteran a note for his employer, indicating that the Veteran had swelling and limitations in his left wrist and hand.  It was noted that the Veteran had received an injection in his left hand and that his strength in the hand and arm was markedly diminished.  Treatment records from Dr. Bonneaux from 2008-2008 were also provided showing that the Veteran was treated from hand pain during this time.

At a January 2009 VA examination, the Veteran reported pain, limited motion, swelling, deformity, weakness, and stiffness in all fingers-including his thumb.  He reported a history of flare-ups of pain.  The examiner indicated that his pain exacerbations limit the already compromised movements of his left hand.  The examiner indicated that there was objective evidence of pain, but he had normal active range of motion in the left fingers.  He was noted to have objective evidence of pain following repetitive motion in the fingers and thumb.  However, the gap between either index or middle finger and the proximal transverse crease was less than 1 inch.  The gap between the left thumb pad and the fingers was also less than 1 inch.  X-rays revealed severe degenerative changes of the first carpometacarpal joint and fusion at the second and third carpometacarpal joints.  There was no amputation deformity, or ankylosis of any digit.  The examiner did note a marked deformity of the proximal aspects of the fifth metacarpal on the left which he stated could be a residual of a prior fracture.  The Veteran did demonstrate decreased strength for pushing, pulling and twisting, which the examiner estimated was 2/5.  The Veteran also had decreased dexterity for twisting, probing, writing, touching or expression.  There was evidence of soft tissue calcifications present along the lateral aspects of the proximal radius.  The Veteran was diagnosed as having traumatic osteoarthritis of the left hand causing pain and weakness.

The examiner stated that the Veteran was employed fulltime and had been for more than 10 years.  The Veteran was noted to have lost 5 weeks of work in the past year for medical appointments and treatment.  The examiner stated that the Veteran's hand caused significant effects with his usual occupation, including assignment of different duties, increased tardiness, and increased absenteeism. 

The Board remanded the Veteran's claim in October 2009 to ensure that full consideration was given to rating the Veteran's disability under all possible rating criteria in addition to just 38 C.F.R. § 4.124a, DC 7804 for painful scaring. 

Specifically, the Board noted that it did not appear that consideration had been given to the assignment of an evaluation under Diagnostic Code 7805, which provides evaluations for any disabling effects not considered in a ratings provided under other Diagnostic Codes 7800-04 pertaining to the skin under an appropriate Diagnostic Code.  The Board explained that Diagnostic Code 7805 essentially provides for scars to be rated on limitation of function of affected part, or in this case the left hand and fingers under Diagnostic Codes 5216 to 5230 or possibly Diagnostic Codes 5126 to 5156.  

The Veteran was provided with another VA examination in November 2009.  The Veteran wore a left wrist brace to the examination and complained of pain in his left wrist, hand, and fingers.  The Veteran had decreased hand strength (although it was noted that the decrease in strength involved both hands and not just the service connected left hand).  The Veteran also had decreased dexterity in his left hand.  There was pain, limited motion, swelling, deformity, locking, weakness, and stiffness, which involved all the fingers, including the thumb, on his left hand.  The Veteran complained of severe flare-ups which lasted approximately 30 minutes, and he stated that during the flare-ups, he was not able to lift objects, could not use his hand to drive, and could not have intercourse.  

Range of motion revealed normal extension of the DIP joint, the PIP joint, and the MP joint in the index and long fingers of the Veteran's left hand.  There was no objective evidence of pain, and the gap between the index finger and the proximal transverse crease was less than 1 inch with regard to both fingers.  The Veteran did have pain and limitation of motion in the ring finger on his left hand, although it was noted that repetitive motion caused neither pain, nor additional limitation of motion.  The Veteran also had pain and limitation of motion in his little finger, but again repetitive motion caused neither pain, nor additional limitation of motion.  The Veteran had pain in his left thumb with no additional findings on limitation of motion.  The gap between the left thumb pad and the fingers was less than 1 inch.  The examiner added that the Veteran had range of motion in the MCP joint from 0 to 65 degrees, range of motion in the PIP joint from 0 to 90 degrees, and range of motion in the DIP joint from 0 to 35 degrees for all the fingers of the left hand other than the thumb.

The examiner found no amputation, ankylosis, or deformity.  There was decreased strength for pushing, pulling and twisting, which the examiner estimated was 2/5 and in the poor range.  The Veteran also had moderate decreased dexterity for twisting, probing, writing, touching or expression, and the examiner indicated that the Veteran had difficulty closing his left hand.  The Veteran was diagnosed with posttraumatic and osteoarthritic changes of the metacarpal bases and carpometacarpal joints.  It was noted that the wrist hand and finger pain and limitation of motion had significant effects on the Veteran's usual occupation.  

Discussion

Under the scar regulations in effect at the time the Veteran's claim was received, scar ratings in excess of 10 percent were available for third degree burn scars that exceeded 12 square inches under 38 C.F.R. § 4.118, Diagnostic Code 7801.  

Under the revisions to the criteria for rating scars that became effective in 2002, 
10 percent is the highest rating available under these revised diagnostic codes for scars other than of the head, face, or neck; unless the scar is either deep or causes limitation of motion and covers an area exceeding 12 square inches.  

In this case, the Veteran has two scars on his left hand.  The second digit scar is 6 cm x 1.4 cm, and the fourth digit scar is 5 cm x 1 cm.  As such, the scars cover considerably less surface area than 12 square inches, as would be needed to merit a rating in excess of 10 percent.  Additionally, the scars are close together and not on widely separated areas.  Therefore, while the scars are tender, a separate rating is not warranted for each scar.

As noted, Diagnostic Code 7805, directs that scars may be rated on limitation of function of affected part.  In this case, the affected parts are the Veteran's left hand and fingers under Diagnostic Codes 5216 to 5230 or possibly Diagnostic Codes 5126 to 5156, as well as Diagnostic Code 5003.  

At the outset, it is important to establish that there is no indication that the Veteran has had any fingers amputated.  At the two most recent VA examinations, both of which were conducted in 2009, the examiners found no amputation of any fingers.  As such, a rating under Diagnostic Codes 5126 to 5156 is not warranted. 

The Board next turns to Diagnostic Codes 5216 to 5230.  However, at no time during the course of the Veteran's appeal has there been any indication that he had ankylosis in any finger of the left hand.  At the two most recent VA examinations, the examiners specifically found no ankylosis of the fingers.  As such, a rating under Diagnostic Codes 5216 to 5227 is not warranted.  

Ratings for limitation of motion of individual digits has been considered, but a compensable rating requires either a gap of at least one inch between the left thumb pad and the fingers, or a gap between either the index or middle finger and the proximal transverse crease of more than 1 inch.  However, VA examinations the during the course of the Veteran's appeal have consistently found that he exceeded those limitations with his thumb, index, and long fingers.  As such, a compensable rating is not warranted based on limitation of motion.  

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In this case, it was noted at the recent VA examinations that the Veteran had pain in his fingers.  However, there is no indication that this pain so limited the motion in any finger such that it would warrant a finding that the gap between the fingers and the transverse crease or the thumb and other fingers was greater than one inch.  As such, a compensable rating is not warranted for limitation of motion.

While a rating in excess of 10 percent is not warranted for either the scarring on the Veteran's left hand or for limitation of motion of any of the individual digits on the Veteran's left hand, the Board has also considered whether a separate compensable rating is warranted based on limitation of function of the Veteran's left hand.  

In doing so, the Board has considered the provisions of 38 C.F.R. § 4.59 which provides that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  It further provides that the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

In this case, while the Veteran does receive a compensable rating for his left wrist, it is apparent from a review of the medical evidence that he also has difficulty with his left hand itself.  X-rays have shown arthritis in several of the joints in his left hand, and swelling and painful motion has been objectively observed in the left hand and its fingers.  Furthermore, the examiner at the most recent VA examination indicated that the Veteran has moderate decreased dexterity in his left hand which caused some difficulty closing the hand, as well as weakness in his left hand, with handgrip strength of 2/5.

As such, while the rating criteria as described above do not support a compensable rating based on limitation of motion or other impairment of the fingers, the fact remains that the Veteran's left hand is clearly impacted by the residuals his in-service injury.  As such, the Board concludes that a separate 10 percent rating should be assigned for impairment of the left hand.  

In assigning this rating, the Board notes that it is assigning the rating for separate and distinct manifestations have arisen from the same injury (namely a rating for impairment of the hand and a rating for impairment from the surgical scars).  In Estaban v. Brown, it was held that separate disability ratings may be assigned where, as in this case, none of the symptomatology of the conditions overlaps.  See 6 Vet. App. 259 (1994).

As such, to the extent described above, the Veteran's claim for an increased schedular rating is granted.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's left hand disability that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain, decreased strength, and decreased dexterity in the left hand, which are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  

To the extent that the Veteran has complained about impairment of employment from his left hand, the Board notes that some interference with employment is contemplated in the schedular rating that was assigned.  Furthermore, the impairment that has been shown is not considered to be "marked," as it was noted in the most recent VA examination in 2010 that the Veteran remained employed by the Post Office, where he had worked for more than 10 years.  It is also noted that the Veteran has not required hospitalization as a result of his left hand disability.
Accordingly, an extraschedular rating is not warranted. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in January 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

A rating in excess of 10 percent for scars of the left hand is denied.

A separate 10 percent rating for impairment of the left hand is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Veteran believes that he has PTSD as a result of either his in-service injury to his left hand following the gun-recoil accident, and/or to the post-service harassment he reports having received due to his service-connected disabilities.  He has also indicated that he had depression secondary to his service-connected disabilities.  Noting that there was no examination of record that addressed the Veteran's psychiatric condition, the Board remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for a VA examination in October 2009.

The Veteran was provided with a VA examination in November 2009, and it appears that a full examination was conducted.  However, the examiner deferred assigning any Axis I or Axis II diagnosis, or providing an etiology opinion, until the Veteran provided a urine sample.  The Board is unclear as to the relevance of the urine screen, and is not familiar with any regulation that requires a urine screen to be part of a VA psychiatric examination.  

The Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

In this case, the Board directed that a medical opinion be provided, but to date this has not been accomplished.  As such, another remand is unfortunately necessary.

Accordingly, the case is REMANDED for the following action:

1.   Return the Veteran's claims file to the examiner who conducted the November 2009 VA examination, or if she is not available to another examiner.  If the examiner concludes that an opinion cannot be provided without an examination, one should be scheduled.  The examiner is asked to review the Veteran's claims file, including the examination report from the November 2009 examination; diagnose any Axis I psychiatric disorders, to include PTSD and depression; and the provide an opinion whether it is at least as likely as not (50 percent or greater) that any diagnosed psychiatric disability either began during or was otherwise caused by the Veteran's military service.

With regard to the claim for PTSD, the examiner should discuss whether the in-service trauma to the left hand and wrist due to a gun-recoil accident has resulted in the current psychiatric symptoms.  In addition, the examiner should provide an opinion as to whether any currently diagnosed psychiatric disorder is secondary to the Veteran's service-connected disabilities.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


